Citation Nr: 1629637	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  08-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in January 2016.  At that time, the Board granted a disability rating of fifty percent (50%) for the Veteran's service-connected PTSD.  The Board also remanded the TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including requesting any available Social Security Administration records, and readjudication of the claim.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the TDIU claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1. The Veteran has not met, during any portion of the period on appeal, the criteria for the assignment of a TDIU on a schedular basis.

2.  The Veteran's service-connected disability was not of such severity that it effectively precluded all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in July 2008 and July 2014 letters.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notification on multiple occasions, including in additional notice letters, rating decisions, statements of the case, and prior Board decisions, regarding the elements of his claim and the evidence required to establish it.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA made reasonable efforts to obtain relevant records adequately identified by the Veteran, including the Veteran's service treatment records, private treatment records, and VA treatment records.  Because the Veteran has indicated he is in receipt of "disability", VA sought copies of any Social Security Administration decision awarding disability benefits as well as any medical records upon which any such disability benefit award was based.  The Social Security Administration notified VA that there were no such records.  See February 2016 SSA National Records Center Response.  Viewing the evidence as a whole, it appears the Veteran's reference was to disability/pension benefits he received after an on-the-job injury forced him to leave his most recent employment in 1997.  See, e.g., February 2004 VA Mental Health Note ("He receives RR retirement disability...").  In any event, VA attempted to obtain SSA records and was informed by SSA that no such records exist and further efforts to obtain them would be futile.  There is no need to request any railroad disability records because the evidence clearly indicates these benefits were based on a physical injury, and the Veteran has never stated they would contain any information relevant to his PTSD.  In addition, the evidence of record indicates that the Veteran last received mental health treatment from the VA in 2007, so there are no relevant post-2007 VA treatment records.  See September 2015 VA Examination (summarizing evidence of record).  The Veteran has not indicated that there are any outstanding relevant VA records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided the Veteran with medical examinations with respect to his service-connected PTSD on multiple occasions, including in December 2003, November 2005, December 2005, February 2007, and September 2015.  The examinations and opinions, particularly when viewed in combination, are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  Moreover, the September 2015 VA examiner specifically addressed the effect of the Veteran's condition on his employability.  The Board finds the examinations and the opinions adequate and sufficient to decide the merits of the Veteran's claim.

In making this determination, the Board recognizes that the Veteran questioned the adequacy of the February 2007 and earlier VA examinations, but he has not disputed the adequacy of the September 2015 VA examination.  See, e.g., February 2008 Notice of Disagreement (questioning adequacy of February 2007 VA exam); October 2008 VA Form 9 (same); but see December 2015 Written Brief Presentation ("each argument has been developed to its utmost at this time").

The record also contains the employability opinion of the Veteran's private treating physician.  See October 2006 Private Opinion Letter.

VA has no obligation to obtain further medical examinations or opinions in connection with the claim on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  TDIU:  Legal Standards

The Veteran seeks entitlement to TDIU based on his single service-connected disability, specifically, PTSD that, as a result of the Board's January 2016 decision, has been rated as 50 percent disabling since the effective date of the grant of service connection.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  His service-connected PTSD, rated as 50 percent disabling, does not meet the requisite threshold.  The Veteran currently has no other service-connected disabilities.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for awarding or denying an increased rating (including a TDIU).  However, they do constitute relevant evidence regarding the Veteran's level of functioning and changes therein during the relevant time period.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

IV.  TDIU:  Evidence

With respect to education, the Veteran's service records indicate that he completed high school, but had no other particularly relevant occupational or academic education.  He told a VA examiner that he had no further education after he left the service.  See September 2015 VA Examination; February 2007 VA Examination ("He is a high school graduate.").

The Veteran's most significant employment was with a railroad company for over 20 years.  See September 2015 VA Examination (recounting employment history as related by the Veteran).  The record indicates that his mental health condition did have some, minor, effects on his employment before he was forced to retire for medical reasons related to an on-the-job injury.  See September 2015 VA Examination; February 2007 VA Examination ("He did miss work because of psychiatric problems.").  That is the last time he worked on a full-time basis.  Id.

The Veteran was examined in December 2003, November 2005, February 2007 and September 2015.  The December 2003, November 2005, December 2005, and February 2007 examiners did not directly address employability, though they did provide some medical opinions regarding overall level of impairment and the impact of the Veteran's mental health condition on his occupational functioning.  For example, the December 2003 VA examiner noted the primary symptom appeared to be periodic panic attacks, particularly when he is around crowds.  The examiner assigned a GAF of 50.  The November 2005 VA examiner assigned a GAF of 51, but, focusing primarily on issues related to service-connection rather than severity of symptoms, provided very little discussion of his prior employment or the effect of his condition on employment.  A December 2005 VA examination to evaluate the severity of his condition resulted in findings that poor anger control and panic attacks were his most salient psychological problems.  The examiner assigned a GAF of 51.  The February 2007 VA examiner, consistent with the prior examinations, noted normal thought processes and judgment, adequate remote and recent memory, appropriate affect, appropriate dress, but some indications of anxiety.  The examiner assigned a GAF of 52.

Pursuant to the Board's January 2016 remand instructions, the September 2015 VA examiner directly addressed the effect of the Veteran's service-connected PTSD on his occupational functioning.  The examiner thoroughly discussed the Veteran's social, occupational, and mental health history.  Again, difficulties around people and panic attacks were his most relevant symptoms.

The examiner noted that the Veteran had no difficulty with basic activities of daily living and, because the Veteran's wife was disabled, the Veteran was responsible for the majority of household chores, including yard work, laundry, washing dishes, running errands, and paying bills.  He would occasional go out to eat with his wife and would also get together with a group on Friday nights to eat and dance.  He also attended church services once a week, visits his elderly mother weekly, and babysits his grandkids.

With respect to his current lack of employment, the examiner noted that the Veteran indicated that he had little motivation to find another job, because if he made more than "four to five hundred extra dollars per month" his pension would be reduced by any additional amounts he made.  The Veteran also identified several physical disabilities (back pain, shoulder pain, torn bicep, skin cancer, and high blood pressure) as contributing to his current unemployment.

The examiner specifically addressed the impact of the Veteran's PTSD on his employability, as requested by the Board.  He assigned a GAF of sixty-five (65), indicating symptoms of mild severity.  The examiner noted the Veteran's history of decreased social activities (and associated difficulties leaving the house) despite recent attempts (e.g. going out dancing) to engage in social activities more frequently.  The examiner concluded that the Veteran's PTSD had little impact on his occupational functioning in positions like the one he left where he had very little interaction with others.  In such settings, his irritability and anxiety when around others posed few problems.  However, the examiner noted that in other types of jobs where he would be required to interact frequently with others, his PTSD symptoms of irritability and anxiety "might cause a problem."

The examiner opined that the Veteran's PTSD did not result in unemployability.  He noted that the Veteran was able to manage the level of personal interaction required in his previous job and that none of his PTSD symptoms would preclude him from being able to work at the present time.

VA treatment records also contain some relevant evidence, including discussion of symptoms similar to those noted by the VA examiners and GAF scores ranging from 68 to 60.  See, e.g., February 2007 VA Mental Health Note (GAF of 68); November 2006 VA Mental Health Note (GAF of 67); May 2005 VA Mental Health Note (GAF of 60); September 2004 VA Mental Health Note (GAF of 65).  The VA treatment notes document depressed mood, some anxiety, and trouble sleeping as the primary symptoms.  Overall, they are consistent with the VA examinations, though generally indicating fewer and less severe symptoms.  They do not directly address employability, other than noting that the Veteran was currently unemployed after retiring from his employment with the railroad after the physical injury.

The Veteran's private treating physician submitted an October 2006 opinion letter in which he opined:  "It is my professional opinion that [the Veteran] is 100% unemployable due to his psychological problems directly related to his military service."  He opined that the Veteran "cannot handle crowds, stress, being around the general public, engage in interpersonal relationships or interact with supervisors or co-workers due to severe mood swings and anger issues."  The private physician also provided earlier opinion letters, but they did not address employability and were primarily focused on diagnosis and the relationship between current mental health condition and in-service stressors.

Finally, the record also includes multiple statements from the Veteran and his wife regarding his subjective symptomatology and their own opinions regarding the effect of his service-connected disability on his employability.  See, e.g., February 2008 Notice of Disagreement (discussing symptoms); November 2006 Statement of Veteran's Wife (noting long history of symptoms of nightmares, anger, and difficulties with stress and crowds).

V.  TDIU:  Analysis

As already discussed, the issue is whether the Veteran's service-connected disability alone renders him unemployable.  The effect of his nonservice-connected physical disabilities has no bearing on this question.

The evidence of record establishes that his current unemployment is primarily due to physical disabilities and lack of financial incentive to find full-time employment.  See, e.g., September 2015 VA Examination (discussing physical disabilities and lack of motivation to look for work due to effect of earnings on retirement/disability pension).  Lack of employment is not sufficient to establish unemployability.  Van Hoose, 4 Vet. App. at 363.  Moreover, given the Veteran's nonservice-connected physical limitations and his lack of motivation to find work, the Board gives his actual unemployment no probative weight (either for or against the claim) on the issue of whether his service-connected PTSD affects his employability.

The Board will, then, rely primarily on the medical evidence of record in determining the Veteran's employability.  That evidence is conflicting.  The VA treatment records and examinations indicate, as previously found by the Board in its January 2016 decision on the PTSD claim and as summarized above, that his PTSD symptoms are generally moderate.  For example, VA treatment records reflect GAF scores of 60 and above which indicate mild to moderate severity of symptoms.  VA examiners assigned GAFs in the 50s which indicate moderate to moderately severe symptoms.  Moreover, their opinions tend to support finding that the Veteran's occupational impairments are not so severe that they would render him unemployable.  

In fact, the only VA examiner opinion directly addressing that issue expressly concludes that the Veteran's PTSD symptoms would not preclude him from performing the physical and mental acts required by employment of a nature the same as or similar to his railroad employment.  See September 2015 VA Examination.  The VA examiner's opinion contains a thorough discussion of the Veteran's military, social, occupational, and mental health history.  The reasoning for the examiner's conclusions is logical and thoroughly explained.  The Board assigns the opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").

The Board also finds probative the fact that the Veteran was in fact able to maintain employment for over 25 years despite an onset of symptoms (anxiety and panic attacks) shortly after his discharge from service and only left his employment due to a physical injury and resulting disability.  While the Board notes that there is evidence that the Veteran did occasionally miss work due to his mental health symptoms, the evidence establishes that, nonetheless, he was able to maintain the employment.  This fact provides support for the conclusion that the Veteran's PTSD symptoms alone would not preclude similar employment that did not require interaction with the general public or frequent interactions with co-workers and supervisors.

The only medical evidence that, the Board finds, weighs in favor of the Veteran's claim is the October 2006 private physician's opinion letter.  In weighing that opinion against the contrary evidence, the Board finds that the evidence against the claim, particularly including the thorough September 2015 VA examination, is more convincing.  This finding is based in part on the brevity and lack of thoroughness of the reasoning cited for the private physician's conclusion.  While the private physician lists symptoms, he does not discuss the fact that the Veteran had some or all of these symptoms when he was, in fact, working.  Moreover, he does not discuss whether, for example, employment in a setting with little supervision and no interaction with the general public would be feasible despite the Veteran's anxiety around other people.  

In addition, the private physician's assertion that the Veteran "cannot...engage in interpersonal relationships" is directly contradicted by the evidence that:  (a) the Veteran was able to maintain employment prior to physical injury despite similar symptoms; (b) the Veteran consistently maintained interpersonal relationships, including a marriage of over 20 years and babysitting his grandkids; and (c) he is able to engage in social activities involving crowds and interaction with the general public (e.g. attending religious services, going out to eat and dance with friends).  A medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion," but the Board finds that the private physician's opinion conflicts with some of the factual evidence of record, is not fully articulated, and the limited reasoning presented is not as sound as that provided by the VA examiner.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."). 

In short, the Board finds the VA examiner's opinion is based on more accurate factual premises, is more thoroughly articulated, contains more sound reasoning, and so is entitled to greater probative weight.  See Owens, 7 Vet. App. at 433.  The greater weight of the competent, probative evidence is against the Veteran's claim of entitlement to a TDIU.

In making this finding, the Board notes that the medical opinions of this Veteran and his wife, both of whom lack medical training, are not competent evidence of the severity of his symptoms or the resulting occupational impairment.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board has considered his and his wife's subjective reports of symptoms, but finds the medical evidence regarding their severity and the resulting occupational impairments to be of greater probative weight.

Also, the Board is mindful of the applicable regulations and controlling case law which instruct that, for a veteran to prevail on a TDIU claim, there should be circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.  The record does not reflect that this Veteran's case is in a different category than other veterans with an equal rating for a mental health disorder.  Rather, the Board finds that the Veteran's symptoms and resulting impairments are typical of the symptoms and impairments of other veterans with a fifty percent (50%) disability rating for PTSD or other mental health disabilities.

In conclusion, the greater weight of the evidence is against finding that the Veteran's service connected disability has rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His claim is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


